DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Allowable Subject Matter
Claims 3-5, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 9-10, and 19 would be objected to as well should all the applicable rejections be overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 8, and 18 (line numbers correspond to claim 8),
i.	Lines 2-4: It is not particularly pointed out or distinctly claimed whether “executing the first bytecode” prior to receiving the second function includes an injection of the first bytecode into a container, and thus, whether “after injecting the first bytecode” refers to injection of the first bytecode prior to receiving the second function or after receiving the second function (i.e., How can bytecode be executed before receiving the second function unless it is injected into a container? Therefore, there are two instances of injection, and it is not clear whether line 4 refers to the first or second injection). For examination purposes, the examiner interprets injecting the first bytecode to refer to the injection after receiving the second function.

Regarding claims 9-11, and 19, they are dependent upon rejected claims, and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bordawekar et al. Patent No.: US 6,973,646 B1 (hereafter “Bordawekar”), in view of Lam et al. Patent No.: US 11,082,333 B1 (hereafter “Lam”), in view of More et al. Patent No.: US 7,814,494 B1 (hereafter “More”).

Regarding claim 1, Bordawekar teaches the invention substantially as claimed, including:
A method comprising: 
receiving, at a first time, a first function for execution (Column 8, Lines 41-42: A controller (900) in the run-time compiler makes decisions on when a procedure (i.e., received “first function”) is to be compiled)…
generating, by an interpreter, a first bytecode based on the first function (Column 8, Lines 44-46: 902 checks for the existence of a QSI for that class in the system, using a read request of the QSI repository system (306). Column 9, Lines 6-8: If any of the previous steps 902 through 907 fail, as shown in the flowchart, 909 performs run-time compilation of the procedure (i.e., runtime compilation of the procedure produces a QSI at run, or execution time, and the procedure is therefore “for execution”). Column 4, Lines 19-25: The compilation activity is broken up into two phases…The QSI writer (i.e., “interpreter”) produces one or more quasi-static images (202), referred to as QSI=s, which are persistent images of the executable code. Lines 27-30: The computer program (304), in the form of source code or intermediate language code, such as bytecode in a java virtual machine environment, is processed at run-time by a quasi-static run-time compiler (305) (i.e., the QSI writer generates a QSI, which is an image of an executable binary code representation (408 of Fig. 4) of intermediate bytecode that is executable by a Java Virtual Machine)); 
storing the first bytecode (Column 4, Lines 25-27: The QSI=s are stored for subsequent use by the virtual machine using a QSI repository system (203) (i.e., storing the representation of intermediate bytecode)) in association with an identifier of the first function (Column 7, Lines 57-59: The QSI machine uses a definite mapping (in step 800) to determine the directory in which a QSI is placed, given a unique identification of the class (i.e., a class identification, or identifier is used to identify a stored QSI associated with the first procedure)); 
receiving, at a second time after the first time, a second function for execution (Column 8, Lines 41-42: A controller (900) in the run-time compiler makes decisions on when a procedure (i.e., received “second function”) is to be compiled)… 
identifying the second function as corresponding to the first function (Column 8, Lines 44-46: 902 checks for the existence of a QSI for that class in the system, using a read request of the QSI repository system (306) (i.e., procedures having QSI=s in the same class “correspond” to each other. Correspondence is also identified based on validation and security checks (903), and class-level dependence checks (904) in Fig. 9)); 
retrieving the first bytecode; and injecting the first bytecode into a [virtual machine] for execution of the second function (Column 12, Lines 35-45: The executing virtual machine reuses the precompiled code and the intermediate code representation by…h) loading (i.e., “retrieving” and “injecting” the bytecode representation) and executing the precompiled code). 


receiving, at a first time, a first function for execution within a serverless computing environment;
receiving, at a second time after the first time, a second function for execution within the serverless computing environment;

However, in analogous art, Lam teaches:
receiving, at a first time, a first function for execution within a serverless computing environment; receiving, at a second time after the first time, a second function for execution within the serverless computing environment (Column 1, Lines 44-48: Serverless computing, also known as function-as-a-service (FaaS), is a relatively new cloud-computing paradigm that allows the service provider to dynamically provision, manage and orchestrate resources for an event-driven function execution. Column 16, Lines 30-33: The serverless service provider 102 depicted in FIG. 1 may include on-premises resources (e.g., VMs) for executing the function(s) (i.e., first and second functions) in a computing application);

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Lam’s teaching of a serverless environment including on-premises virtual machines that execute functions, with Bordawekar’s teaching of executing functions within virtual machines to realize, with a reasonable expectation of success, a system that injects previously stored bytecode into a virtual machine, as in Bordawekar, that exists as an on-premises resource for a serverless service provider, as in Lam. A person of ordinary skill would have been motivated to make this combination so that serverless computer infrastructure can be used to dynamically provision, manage, and orchestrate resources for function execution without requiring customers to specify and configure cloud instances to run such functions, enabling the cloud operator to perform substantially all configuration and management of resources (Lam Column 1, Lines 44-61).


injecting the first bytecode into a container for execution of the second function

	However, in analogous art, More teaches:
injecting the first bytecode into a container for execution of the second function (Column 1, Lines 35-39: Once the JAVATM Virtual Machine has been implemented for a particular computer running a particular platform, JAVATM bytecode may be executed on the particular computer. The JAVATM Virtual Machine acts as a container for the JAVATM application);

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined More’s teaching of a virtual machine acting as a container that executes injected bytecode, with the combination of Bordawekar and Lam’s teaching of executing injected bytecode using a virtual machine to realize, with a reasonable expectation of success, a system that executes previously saved bytecode injected in a virtual machine, as in Bordawekar, acting as a container, as in More. A person of ordinary skill would have been motivated to make this combination to enable virtual machines acting as containers to isolate applications by limiting a single application to execute within a single isolated container to thereby improve privacy or security.

Regarding claim 13, it is a system claim comprising similar limitations to those of claim 1, and is therefore rejected for at least the same rationale. Lam further teaches the additional limitations of a processor; and a memory storing instructions which, when executed by the processor, cause the processor to (Column 24, Lines 12-21: In general, the modules…described above may be implemented in hardware, software, or a combination of both, whether integrated with the CPU 132, or provided by a separate external processor or other computational entity).

Regarding claim 20, it is a system claim comprising similar limitations to those of claim 1, and is therefore rejected for at least the same rationale. More further teaches the additional limitations of a non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to (Column 8, Lines 19-21: Software instructions to perform embodiments of the invention may be stored on a computer readable medium).

Claims 2, 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bordawekar, in view of Lam, in view of More, as applied to claims 1, and 13 above, and in further view of Dahan Pub. No.: US 2016/0291951 A1 (hereafter “Dahan”).

Regarding claim 2, Bordawekar further teaches:
generating a first hash based on the first function (Column 7, Lines 34-35: A digest of the contents of the QSI is computed using a predetermined secure hashing function)... 

	While Bordawekar teaches computing hashes of representations of bytecode, the combination of Bordawekar, Lam, and More does not explicitly disclose:
generating a first hash based on the first function; 
storing the first hash in association with the first bytecode; and 
generating a second hash based on the second function, 
wherein identifying the second function as corresponding to the first function further comprises: 
comparing the first hash and the second hash; and 
determining that the first hash matches the second hash, and wherein 
the second function is identified as corresponding to the first function in response to determining that the first hash matches the second hash. 

	However, in analogous art, Dahan teaches:
generating a first hash based on the first function; storing the first hash in association with the first bytecode ([0041], Lines 11-13: A hash of the indicated code (i.e., “first function”) may be calculated and associated with the debuggable code in storage); and 
generating a second hash based on the second function, wherein identifying the second function as corresponding to the first function further comprises: comparing the first hash and the second hash; and determining that the first hash matches the second hash, and wherein the second function is identified as corresponding to the first function in response to determining that the first hash matches the second hash ([0041], Lines 13-17: Accordingly, when an attempt to load the same code is made, the hash of the indicated code may be compared against hashes associated with stored debuggable code to determine whether the corresponding debuggable code is already available).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Dahan’s teaching of comparing hashes associated with a received code to code stored in a storage to determine a correspondence between the code, with the combination of Bordawekar, Lam, and More’s teaching of generating hashes associated with representations of bytecode stored in a repository system to realize, with a reasonable expectation of success, a system that generates and associates hashes with representations of bytecode stored in a repository, as in Bordawekar, for comparison with a hash of received code to determine if a stored code corresponds to the received code, as in Dahan. A person of ordinary skill would have been motivated to make this combination so that code may be identified and reused, instead of needing to regenerate code that has previously been generated.

Regarding claim 6, while Bordawekar teaches identifying corresponding functions, the combination of Bordawekar, Lam, and More does not explicitly disclose:
identifying the second function as corresponding to the first function further comprises: 
identifying an identifier associated with the first bytecode, the identifier identifying the first function; and 
determining that the identifier matches the second function, and 
wherein the second function is identified as corresponding to the first function in response to determining that the identifier matches the second function.

	However, in analogous art, Dahan teaches:
identifying the second function as corresponding to the first function further comprises: 
identifying an identifier associated with the first bytecode, the identifier identifying the first function ([0041], Lines 11-13: A hash (i.e., “identifier”) of the indicated code may be calculated and associated with the debuggable code in storage. [0018], Lines 1-9: A program run on a computing device may include several modules of program code that interact with each other to perform the functions of the program…each module is a group of code in an intermediate language…that is translated into machine code at runtime by an entity such as a virtual machine. As just one example, a module of code may be a .class file comprising bytecodes (i.e., hash identifiers are associated with bytecode modules)); and 
determining that the identifier matches the second function, and wherein the second function is identified as corresponding to the first function in response to determining that the identifier matches the second function ([0041], Lines 13-17: Accordingly, when an attempt to load the same code is made, the hash of the indicated code may be compared against hashes associated with stored debuggable code to determine whether the corresponding debuggable code is already available).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Dahan’s teaching of comparing hash identifiers associated with a received code to code stored in a storage to determine a correspondence between the code, with the combination of Bordawekar, Lam, and More’s teaching of determining correspondences between stored and received code to realize, with a reasonable expectation of success, a system that identifies correspondences between stored and received code, as in Bordawekar, based on comparisons between hash identifiers associated with the stored and received code, as in Dahan. A person of ordinary skill would have been motivated to make this combination so that code may be identified and reused, instead of needing to regenerate code that has previously been generated.

Regarding claims 14, and 16, they comprise similar limitations to those of claims 2, and 6 respectively, and are therefore rejected for at least the same rationale.

Claims 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bordawekar, in view of Lam, in view of More, as applied to claims 1, and 13 above, and in further view of Grezes et al. Pub. No.: US 2005/0252977 A1 (hereafter “Grezes”).

Regarding claim 7, while Bordawekar teaches receiving a second function, the combination of Bordawekar, Lam, and More does not explicitly disclose:
prior to receiving the second function: 
generating a first hash based on the first bytecode; and 
storing the first hash in association with the first bytecode, 
wherein retrieving the first bytecode further comprises: 
receiving a retrieved bytecode and the first hash; generating a second hash based on the retrieved bytecode; comparing the first hash to the second hash; 
determining that the second hash matches the first hash; and determining that the retrieved bytecode is the first bytecode, and 
wherein the first bytecode is injected in response to determining that the retrieved bytecode is the first bytecode.

However, in analogous art, Grezes teaches:
prior to receiving the second function: generating a first hash based on the first bytecode; and storing the first hash in association with the first bytecode, wherein retrieving the first bytecode further comprises: receiving a retrieved bytecode and the first hash; generating a second hash based on the retrieved bytecode; comparing the first hash to the second hash; determining that the second hash matches the first hash; and determining that the retrieved bytecode is the first bytecode, and wherein the first bytecode is injected in response to determining that the retrieved bytecode is the first bytecode ([0016], Lines 13-24: If the verification of the reallocated code ends with success, the original bytecode is installed for execution, the original bytecode being either stored in a permanent memory accessible in read and write mode of the i.e., first hash) is carried out and compared with the result of the hashing calculation of the original intermediate code to be reinstalled (i.e., second hash of bytecode to be reinstalled, or “injected”) after the verification method (i.e., a hash of bytecode that was first loaded is compared with a hash of bytecode that is to be reinstalled to verify that the reinstalled code corresponds to the first installed code)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Grezes’ teaching of comparing a hash of originally loaded bytecode with a hash of bytecode to be loaded to determine if they correspond, with the combination of Bordawekar, Lam, and More’s teaching of retrieving bytecode to be loaded into a virtual machine for execution to realize, with a reasonable expectation of success, a system that verifies that retrieved bytecode corresponds with originally stored bytecode by comparing hashes, as in Grezes, before loading the bytecode into a virtual machine for execution, as in Bordawekar. A person of ordinary skill would have been motivated to make this combination so that the use of calculation resources and the amount of time used to verify a program may be reduced (Grezes [0012]-[0013]).

Regarding claim 17, it comprises similar limitations to that of claim 7 respectively, and is therefore rejected for at least the same rationale.

Claims 8, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bordawekar, in view of Lam, in view of More, as applied to claims 1, and 13 above, and in further view of Gagliardi et al. Pub. No.: US 2011/0283263 A1 (hereafter “Gagliardi”).

Regarding claim 8, while Bordawekar teaches executing bytecode, the combination of Bordawekar, Lam, and More does not explicitly disclose:
prior to receiving the second function: 
executing the first bytecode; and 
collecting first performance metrics regarding the execution of the first bytecode, wherein the method further comprises, after injecting the first bytecode: 
executing the first bytecode; 
collecting second performance metrics regarding execution of the first bytecode; and comparing the second performance metrics to the first performance metrics.

However, in analogous art, Gagliardi teaches:
prior to receiving the second function: executing the first bytecode; and collecting first performance metrics regarding the execution of the first bytecode ([0084], Lines 1-8: FIG. 6 depicts a JAVA runtime environment…The JAVA runtime environment includes a number of virtual parts, including…a JVM 604…The JVM processes a stream of byte codes as a sequence of instructions. [0097], Lines 1-3: FIG. 8A depicts a method for analyzing callable methods and applying conditional instrumentation. [0099], Lines 1-2: Step 800 includes obtaining performance data from instrumented methods during a runtime of an application (i.e., collecting performance data during execution of bytecode by a JVM during runtime)), 
wherein the method further comprises, after injecting the first bytecode: executing the first bytecode; collecting second performance metrics regarding execution of the first bytecode; and comparing the second performance metrics to the first performance metrics ([0100], Lines 1-3: Step 802 includes identifying at least one selected method in the application to analyze based on the performance data. [0105], Lines 1-4: Step 812 includes obtaining performance data from the one or more callable methods when the one or more callable methods are subsequently called during a runtime of the application and the condition is met (i.e., collecting performance data during a subsequent, or second execution of the same bytecode)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Gagliardi’s teaching of measuring performance while executing bytecode applications at a first and second time, with the combination of Bordawekar, Lam, and More’s 

Regarding claim 11, Gagliardi further teaches:
the first performance metrics and the second performance metrics include one or more of a time to initial execution of the first bytecode, a total execution time of the first bytecode, a processor utilization during execution of the first bytecode, and a memory utilization during execution of the first bytecode ([0134], Lines 1-3: Instrumentation can yield many types of performance metrics/data, including an average execution or response time of a component (i.e., average execution time represents a “total” execution time of bytecode averaged over a number of executions)).

Regarding claim 18, it comprises similar limitations to that of claim 8, and is therefore rejected for at least the same rationale. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bordawekar, in view of Lam, in view of More, as applied to claim1 above, and in further view of Yousefi’zadeh Patent No.: US 6,950,848 B1 (hereafter “Yousefi’zadeh”).

Regarding claim 12, Bordawekar further teaches:
prior to generating the first bytecode: creating a primary container for execution of the first function (Column 12, Lines 35-45: The executing virtual machine (i.e., “primary” virtual machine acting as a container) reuses the precompiled code and the intermediate code representation by…h) loading (i.e., “retrieving” and “injecting” the bytecode representation) and executing the precompiled code)…


	While Bordawekar creates a primary container (virtual machine) for executing a first function, the combination of Bordawekar, Lam, and More does not explicitly disclose:
	prior to generating the first bytecode…creating a secondary container communicatively coupled to the primary container, the secondary container including a controller configured to perform at least a portion of the method.

	However, in analogous art, Yousefi’zadeh teaches:
prior to generating the first bytecode…creating a secondary container communicatively coupled to the primary container, the secondary container including a controller configured to perform at least a portion of the method (Column 17, Lines 38-44: As described, Java comprises a software package that relies on Java Virtual Machine (JVM) as the compiler (i.e., controller). A JVM running on a pair of hardware and software platforms creates byte code from Java source code that can be interpreted at the run time by any other JVM running on any other pair of hardware and software platforms (i.e., the JVM acting as a secondary container creates, or “generates” a first bytecode and communicates the bytecode to other JVMs, representing primary JVMs acting as container that may execute the bytecode)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Yousefi’zadeh’s teaching of creating a compiler JVM that generates bytecode for execution by a primary JVM communicatively coupled to the compiler JVM, with the combination of Bordawekar, Lam, and More’s teaching of generating bytecode, and executing bytecode using a JVM to realize, with a reasonable expectation of success, a system that creates a compiler JVM that generates bytecode, as in Yousefi’zadeh, for execution in a primary JVM, as in Bordawekar. A person of ordinary skill would have been motivated to make this combination so that increase flexibility by allowing Java source code to run on any JVM running on any pair of hardware and software systems having different operating systems (Yousefi’zadeh Column 17, Lines 42-55).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alaluf Pub. No.: US 2004/0230958 A1 discloses a Java Virtual Machine having a .Net compiler that generates bytecodes and executes bytecodes on the JVM.
	Burch Patent No.: US 6,978,450 B2 discloses optimizing compilation time of a program that generates hash values for blocks of intermediate code. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195